SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

770
CAF 12-00825
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF WILLIAM PERRY,
PETITIONER-APPELLANT,

                    V                               MEMORANDUM AND ORDER

MELVIN RENDER, RESPONDENT-RESPONDENT.


MINDY L. MARRANCA, BUFFALO, FOR PETITIONER-APPELLANT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of   the Family Court, Erie County (Paul G.
Buchanan, J.), entered April   24, 2012 in a proceeding pursuant to
Family Court Act article 6.    The order denied the objection of
petitioner and confirmed the   report of the referee.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Pursuant to a stipulated order, petitioner father
has sole custody of his 12-year-old daughter, and respondent, the
child’s half-brother, has “access” to the child every weekend. The
father filed a petition seeking to terminate respondent’s “access” on
the alleged grounds that, inter alia, respondent is a drug dealer and
exposes the child to domestic violence. Respondent failed to answer
the petition. Following a hearing, the Referee issued a report
recommending dismissal of the petition, and Family Court confirmed the
Referee’s report. We affirm. Even assuming, arguendo, that there was
a change of circumstances (see generally Black v Watson, 81 AD3d 1316,
1316, lv dismissed in part and denied in part 17 NY3d 747), we
conclude that the court’s determination that it is in the best
interests of the child to continue having scheduled visitation with
respondent has a sound and substantial basis in the record (see Matter
of Chery v Richardson, 88 AD3d 788, 788-789; see generally Eschbach v
Eschbach, 56 NY2d 167, 173-174). It is undisputed that the child and
respondent have a close relationship, which the child wishes to
continue. Although the express wishes of the child are not
controlling, they are entitled to great weight where, as here, the
child’s age and maturity render her input particularly meaningful (see
Matter of Dingledey v Dingledey, 93 AD3d 1325, 1326).

     Finally, we reject the father’s contention that he was denied
effective assistance of counsel. The father failed to demonstrate
that he was prejudiced by the alleged deficiencies in his attorney’s
                                 -2-                          770
                                                        CAF 12-00825

performance, and the record reflects that his attorney provided
meaningful representation (see Matter of Nagi T. v Magdia T., 48 AD3d
1061, 1062).




Entered:   June 14, 2013                       Frances E. Cafarell
                                               Clerk of the Court